Citation Nr: 1204888	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United Stated Army from November 1964 to August 1967, to include duty in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The claim was before the Board on a prior occasion, and was remanded in July 2010 for further evidentiary development.  All actions directed by the remand order have been accomplished and the case is ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran experienced a fall from a truck in 1967 where he sustained an injury to his back and lower leg.   

2.  The Veteran had no complaints of back pain at service separation, had a healthy back with no complaints throughout the 1990s, and first manifested a chronic low back disorder in 2005; the current mild degenerative disc disease of the lumbar spine is not consistent with a decades-old, distant in-service injury, and the evidence supports a conclusion that the Veteran is not credible in his assertions of experiencing pain in the low back continuously from service to the present.  


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided a thorough VA examination which is adequate for resolving the issue of etiology; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The Veteran seeks service connection for a low back disability.  He contends, essentially, that his current low back disability was incurred during service as a result of injuries he sustained in March or April of 1967, when he fell from a truck.  In support of this allegation, he has submitted written statements of Veterans and people who otherwise knew him at the time of the injury.  These individuals recalled that the appellant sustained injury in an accident during active duty. 

Although the Veteran's service treatment records do not include documentation of the 1967 fall, he is competent to provide lay evidence describing the circumstances of that incident.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The statements from the Veteran's associates largely reference injuries to the Veteran's legs or knees; however, one of these statements, issued by a fellow Vietnam Veteran, noted that the Veteran was given crutches as well as a back support brace after the in-service injury. 

The Board finds that the statements discussed above are credible and sufficient to establish that the Veteran fell from a truck in March or April 1967 and was provided with a back support brace following his fall.  The fact that the Veteran sustained injury during service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247 (1999) (noting that to prevail on a claim of service connection, there generally must be evidence of a nexus between the in-service injury and the current disability).  

The Board notes that the Veteran has submitted medical opinions to the effect that his current low back problems are related to his in-service fall.  The earliest of these, dated in March 2007, is a clinical note in which a VA physician noted that the Veteran had advised him that he injured himself in Vietnam in a fall and had experienced continuous low back pain since that time.  Based on the Veteran's reported medical history (i.e. his allegations of continuous back pain since the injury), the VA physician indicated that he believed the Veteran's current low back problems were due to the in-service fall.  No rationale was given for this opinion save for the reliance on the Veteran's reported history of continuous pain since service.  

Additionally, the Veteran has also submitted a February 2008 clinical note from a VA neurologist who noted that there had been reported radicular low back pain symptoms since an in-service injury.  She noted that the Veteran's current symptoms "could be directly related" to the in-service fall.   Following this report, the Veteran submitted two letters from both a private and VA physician which purport to support his allegations.  The earlier of these, dated in May 2011, is from the Veteran's VA pain management physician.  This doctor stated that the Veteran had orthopedic problems secondary to a fall, and that medical records from service were limited.  Nonetheless, this clinician stated that the assertion of the low back problems having a direct relationship to service would be possible given the Veteran's reported history of continuous pain since service.  In June 2011, a private orthopedist stated that he had not reviewed the Veteran's medical care history over the last 40 years; however, based on the Veteran's assertions of a fall and his concern of chronic pain associated with that fall, this physician determined that his in-service injury may have contributed to long-term pain.  

Unfortunately, the Board finds that these medical opinions are of limited probative value.  All of these opinions were based solely on the Veteran's reported history of continuous low back symptoms since the in-service fall.  The objective evidence of record, however, does not support the Veteran's recollections of continuous low back symptoms since that incident.  In that regard, the Board notes that at his August 1967 military separation medical examination, the Veteran specifically denied having or ever having had recurrent back pain.  Moreover, his spine was determined to be normal on clinical evaluation.  Subsequent clinical records show that in May 1995 and September 1998 examinations, the low back was within normal limits.  Similarly, at an October 2003 examination, the back was nontender with good range of motion (neurological examination was also intact at that time).  During these assessments, the Veteran never reported having continuous low back symptomatology since service.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions). 

For similar reasons, the Board finds that the May 2008 VA medical opinion solicited by the RO is of limited probative value.  In that regard, the examiner concluded that the Veteran's current low back disability was not related to his active service.  In providing a rationale for his opinion, the examiner noted that there was no documentation of the in-service injury.  As explained above, however, the appellant has provided competent and credible evidence of an in-service fall which the examiner failed to consider.  It is unclear whether the examiner concluded that the fall did not happen, or if any low back injury sustained in the fall resolved without residual disability.  In that regard, with respect to the post-service evidence, the examiner noted that a physical examination and CT scan performed in 2005 showed that the Veteran's lumbar spine was normal.  The Board is unable to locate a normal CT scan performed in 2005. The record on appeal does contain an April 2006 CT scan which showed no lumbar disc herniations, but revealed a partial fusion of the right sacroiliac joint consistent with sacroiliitis.  There were also degenerative changes of the left sacroiliac joint.  Based on these deficiencies, the Board remanded the claim in July 2010 for a comprehensive VA medical examination addressing etiology.  

In satisfaction of the remand, an opinion was returned in July 2010.  In the narrative portion of the report, the examiner notes that the Veteran did experience the injury in service, and thus there is no doubt that the medical opinion assumes that the Veteran did fall from a truck as he contends.  The examiner noted the lack of a significant treatment history from service until approximately 2005 or 2006, and implies that the majority of in-service injury was to the leg (with the back also absorbing some impact).  Despite the occurrence of the injury, however, the examiner stated that the earliest indication of a clinically diagnosed chronic disability of the low back was not until after thirty years from separation, and that the level of severity noted in the 2006 timeframe, being mild, would not be indicative of a traumatic injury to the low back experienced during the late 1960s.  

It is noted that the Board is charged with the duty to assess the credibility and weight given to evidence. See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Essentially, the Board must conclude that although there is credible evidence to support the 1967 low back injury, the complaints of continuous pain since service cannot be found to be credible.  

Indeed, as noted above, the Veteran did not report back pain during his service separation examination, and did not have any complaints of low back symptoms while being assessed by VA many years after service discharge in 1995 and 1998.  The Veteran was assessed as having mild degenerative disease around the time he filed his claim for compensation (the first time a low back disability issue was raised to VA), which indicates a clear self-interest in the allegations of continuous pain since service.  The Veteran's allegations of low back pain since service are simply not consistent with the numerous decades between separation and a diagnosis of a chronic disability (where there was no treatment for low back complaints, to include pain symptoms).  This was emphasized by the 2010 VA examiner, who stated that medically, the Veteran's condition is of such a mild nature that it is incompatible with a traumatic injury in service some 30 plus years prior.  That is, the Veteran's reports of continuous pain since service were inconsistent with the type of chronic disability first noted in 2005/2006.  As such, the Veteran's reports of continuous pain cannot be treated as credible.  

The evidence of record indicates that the Veteran did not develop a chronic disability to the low back until many years after service, and that he did not report any low back problems even as late as the 1990s.  He has current degenerative disease in the low back with onset in approximately 2005, and although he asserts continuous back pain since a 1967 injury in Vietnam, those assertions are not credible in light of the contradictory evidence of record.  As that is the case, the preponderance of the evidence is against the claim, and service connection must be denied.  There is no duty to apply the benefit of the doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


